RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0720-MR


KENNETH DWAYNE WILLIS                                            APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE OLU STEVENS, JUDGE
                       ACTION NO. 16-CR-001934



COMMONWEALTH OF KENTUCKY                                           APPELLEE




                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

ACREE, JUDGE: Kenneth Dwayne Willis appeals the Jefferson Circuit Court’s

April 18, 2019 Judgment of Conviction and Sentence. He alleges multiple errors

by the circuit court. For the following reasons, we affirm.
                                  BACKGROUND

             On July 12, 2016, Willis got high with some of his friends at his

home. While there, he received a text message from Ashley Spriggs. Willis

considered Spriggs “like a niece” and asked her to visit and to bring her friend.

Spriggs and her friend, Brittney Wells, soon arrived. Before Willis’s other friends

left, he and Spriggs and Wells used heroin.

             After Willis snorted heroin, he went to his room to sleep. Before

falling asleep, he put the drugs on a plate next to his bed, covered it with a

newspaper and a book, then put his gun on top of the book. When he woke up he

noticed the book was moved and his drugs were gone. He picked up his gun and

asked Spriggs who had been in his stuff. She did not know, but suspected Wells

took it.

             Willis gestured to Wells, with the gun in his hand, to join Spriggs on

the floor at the foot of the bed. The women and Willis began arguing. While

holding the gun, Willis pulled the slide and allegedly emptied the clip of the gun

because he saw one spent shell casing on the floor. He believed he successfully

emptied the chamber and turned back toward the girls.

             He approached the women demanding his drugs, but they both

proclaimed their innocence. Willis swung his arm back with the gun in his hand,

but when his arm came forward, the gun discharged and shot Spriggs. Willis saw


                                          -2-
Spriggs’ head go back but did not realize immediately that he had shot her. After

realizing what happened, he and Wells took Spriggs to his car and drove her to the

hospital. Wells left, and Willis placed Spriggs on the sidewalk by the entrance of

the hospital and drove away. Spriggs died.

             Police arrested Willis the next day and a grand jury indicted him for

murder, possession of a handgun by a convicted felon, and possession of a

controlled substance, first degree. The circuit court severed the handgun charge,

but Willis went to trial for murder and possession of a controlled substance. At

trial, the circuit court granted a directed verdict on the possession of a controlled

substance charge, and the jury convicted Willis of reckless homicide and

recommended a five-year sentence. This appeal followed.

                                     ANALYSIS

             Willis contends the circuit court erred by: (1) failing to instruct the

jury on a mistake of fact defense; (2) giving a reckless homicide instruction over

the parties’ objections; (3) failing to direct a verdict on the murder charge; (4)

failing to disclose his prior criminal convictions during the penalty phase; (5)

failing to admonish the jury after the Commonwealth improperly commented on

his right to remain silent; and (6) failing to dismiss the indictment due to material

omissions made by the detective before the grand jury. We take each argument, in

turn.


                                          -3-
Mistake of Fact Defense

              Willis believes the circuit court erred by failing to instruct the jury on

a mistake of fact defense. We disagree.

              The circuit court must instruct the jury upon every theory reasonably

supported by the evidence. “[E]ach party to an action is entitled to an instruction

upon his theory of the case if there is evidence to sustain it.” McAlpin v. Davis

Const., Inc., 332 S.W.3d 741, 744 (Ky. App. 2011) (quoting Farrington Motors,

Inc. v. Fidelity & Cas. Co. of N.Y., 303 S.W.2d 319, 321 (Ky. 1957)). The same

rule applies in criminal cases. Thomas v. Commonwealth, 170 S.W.3d 343, 348-49

(Ky. 2005).

              However, in deciding whether to give a requested instruction, the

circuit court must decide “whether the evidence would permit a reasonable juror to

make the finding the instruction authorizes.” Springfield v. Commonwealth, 410
S.W.3d 589, 594 (Ky. 2013). Under Commonwealth v. English, 993 S.W.2d 941,

945 (Ky. 1999), a circuit court abuses its discretion when its decision is arbitrary,

unreasonable, unfair, or unsupported by sound legal principles. “A decision to

give or to decline to give a particular jury instruction inherently requires complete

familiarity with the factual and evidentiary subtleties of the case that are best

understood by the judge overseeing the trial from the bench in the courtroom.”

Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015). “Because such decisions are


                                           -4-
necessarily based upon the evidence presented at the trial, the trial judge’s superior

view of that evidence warrants a measure of deference from appellate courts that is

reflected in the abuse of discretion standard.” Id. (footnote omitted).

                Willis believes his testimony at trial was enough to warrant a mistake

of fact defense because he demonstrated he did not have the culpable mental state

to commit murder.

                A mistake of fact defense is provided under KRS1 501.070.

                (1) A person’s ignorance or mistake as to a matter of fact
                or law does not relieve him of criminal liability unless:

                       (a) Such ignorance or mistake negatives the
                       existence of the culpable mental state
                       required for commission of an offense; or

                       (b) The statute under which he is charged or
                       a statute related thereto expressly provides
                       that such ignorance or mistake constitutes a
                       defense or exemption; or

                       (c) Such ignorance or mistake is of a kind
                       that supports a defense of justification as
                       defined in this Penal Code.

“[A] mistake of fact is not a defense to a charge unless the mistake would support a

defense of justification or otherwise show that the charged offense . . . could not

have been committed.” Mullikan v. Commonwealth, 341 S.W.3d 99, 107 (Ky.

2011) (internal quotation marks and citations omitted).


1
    Kentucky Revised Statutes.

                                            -5-
             A jury instruction on a statutory defense is only required if the

evidence introduced would permit a reasonable juror to conclude the defense

exists. Conyers v. Commonwealth, 530 S.W.3d 413, 431 (Ky. 2017). A mistake of

fact instruction is only justified if: (1) evidence is presented at trial that would

allow the jury to infer that the defendant’s actions resulted from a reasonable and

bona fide mistake of fact; and (2) the mistake must negate the applicable mental

state of the charged offense. Cheser v. Commonwealth, 904 S.W.2d 239, 242 (Ky.

App. 1994), overruled on other grounds by Walker v. Commonwealth, 127 S.W.3d
596 (Ky. 2004). The evidence must justify a “reasonable doubt of the defendant’s

guilt as the defendant did not know what he or she was doing. The sufficiency of

the evidence in such situations is a question of law for the courts to determine on a

case-by-case basis.” Id. (citations omitted).

             Here, Willis admitted to pointing the gun at Spriggs and Wells and

seeing a shell casing on the floor. However, the shell casing was of a different

caliber and came from a different gun. Additionally, Willis was under the

influence of heroin and was freshly awakened after having passed out. There was

also evidence introduced that tape was on the gun to hold the magazine in place

and a piece of tape covered the safety. And, if Willis thought the gun was

unloaded, it is reasonable to believe more than one shell would have been seen on




                                           -6-
the floor. All in all, there is not enough evidence to justify the instruction. We

find no error.

Reckless Homicide Instruction

             The Commonwealth tendered a jury instruction on reckless homicide

but later withdrew the request, stating testimony did not support the instruction.

Willis also objected to the instruction. Regardless, the circuit court gave the

instruction to the jury, believing the testimony was sufficient to support such a

finding. Ultimately, the jury found Willis guilty of reckless homicide.

             Reckless homicide is defined as recklessly causing the death of

another. KRS 507.050(1). A person acts recklessly when he “fails to perceive a

substantial and unjustifiable risk that the result will occur[.]” KRS 501.020(4).

The risk “must be of such nature and degree that failure to perceive it constitutes a

gross deviation from the standard of care that a reasonable person would observe in

the situation.” Id.

             There are two theories under which a defendant can be convicted of

reckless homicide: (1) the defendant acted without an intent to kill but with an

awareness and conscious disregard of a substantial and unjustifiable risk that his

action would result in the victim’s death, KRS 507.050(1); KRS 501.020(4); and

(2) the defendant acted either with or without an intent to kill but under an actual

but mistaken belief that the circumstances then existing required the use of


                                         -7-
physical force (or deadly physical force) in self-protection, and with an awareness

and conscious disregard of a substantial and unjustifiable risk that such belief was

mistakenly held. KRS 501.020(4); KRS 503.120(1). Saylor v. Commonwealth,

144 S.W.3d 812, 818-19 (Ky. 2004). The evidence clearly supports a jury

instruction based on the first of these two theories.

             We believe the circuit court was well within its discretion to instruct

the jury on reckless homicide. Although Willis contends he thought the gun was

unloaded, it does not negate his reckless behavior. His conduct demonstrated he

“failed to perceive a substantial and unjustifiable risk that his conduct would result

in the death of another.” He admitted to holding the gun, swinging the gun toward

the girls, and wanting to scare them. This conduct, at the very least, was reckless,

and a reasonable juror could agree.

Directed Verdict

             Willis also believes the circuit court erred by failing to grant a

directed verdict on murder. We disagree.

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in
             favor of the Commonwealth. If the evidence is sufficient
             to induce a reasonable juror to believe beyond a reasonable
             doubt that the defendant is guilty, a directed verdict should
             not be given. For the purpose of ruling on the motion, the
             trial court must assume that the evidence for the
             Commonwealth is true, but reserving to the jury questions
             as to the credibility and weight to be given to such
             testimony.

                                          -8-
Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). A person is guilty

of murder when:

             (a) With intent to cause the death of another person, he
             causes the death of such person or of a third person; except
             that in any prosecution a person shall not be guilty under
             this subsection if he acted under the influence of extreme
             emotional disturbance for which there was a reasonable
             explanation or excuse, the reasonableness of which is to
             be determined from the viewpoint of a person in the
             defendant's situation under the circumstances as the
             defendant believed them to be . . . ; or

             (b) . . . he wantonly engages in conduct which creates a
             grave risk of death to another person and thereby causes
             the death of another person.

KRS 507.020(1).

             Willis argues the Commonwealth did not prove: (1) he intended to

kill Spriggs; or (2) he acted in a way that “is a gross deviation from the standard of

conduct a reasonable person would have observed in the situation.” (Appellant’s

Brief p. 14.) We disagree.

             The Commonwealth did not assert Willis was guilty of intentionally

killing Spriggs, but rather that his actions demonstrated wantonness. There was

sufficient evidence, as discussed previously, that when considered in the light most

favorable to the Commonwealth, a reasonable juror could conclude beyond a

reasonable doubt that Willis was guilty of wanton murder. Only in the criminal

world might Willis’s conduct be judged as not being a gross deviation from the

                                         -9-
standard of conduct. But that is not the world of the reasonable person in which

we apply these rules. The circuit court did not commit an error in denying Willis’s

motion for a directed verdict.

Prior Criminal Convictions

                Willis argues he was denied due process of law because the

Commonwealth failed to specifically disclose the prior drug convictions it intended

to use during the penalty phase. We agree the Commonwealth committed a

discovery violation by failing to notify Willis of its intent to introduce the

convictions. However, we hold a justification for remand does not exist.

                A circuit court’s discovery order, pursuant to RCr2 7.24, requires the

Commonwealth to produce all discoverable material to defendants within thirty

days of its issuance. We have stated that the premise underlying RCr 7.24 is not

only to inform the defendant of his prior convictions (of which he should be

aware), but to inform him that the Commonwealth knows about them. See

Chestnut v. Commonwealth, 250 S.W.3d 288, 297 (Ky. 2008). “This ensures that

the defendant’s counsel is capable of putting on an effective defense, as per the

intent of the rule.” Id. (citation omitted). Thus, disclosure was proper, as “[a] cat

and mouse game whereby the Commonwealth is permitted to withhold important




2
    Kentucky Rules of Criminal Procedure.

                                            -10-
information requested by the accused cannot be countenanced.” James v.

Commonwealth, 482 S.W.2d 92, 94 (Ky. 1972).

             However, this error alone does not warrant reversal of Willis’s

sentence without a further analysis of its effect – i.e., whether it was harmless

under RCr 9.24. Willis says it was not harmless because the drug convictions

revealed him as a drug user. However, during the guilt phase, Willis admitted his

heroin usage. We consider that fact when asking “whether the error itself had

substantial influence” on Willis’s sentence. Winstead v. Commonwealth, 283
S.W.3d 678, 689 (Ky. 2009) (quoting Kotteakos v. United States, 328 U.S. 750,

765, 66 S. Ct. 1239, 90 L. Ed. 1557 (1946)). We conclude it did not.

             We believe this error did not have a substantial effect on the jury

because the jury already heard Willis was a heroin user. Therefore, we affirm the

sentence.

Admonishment of Jury

             During closing arguments, the Commonwealth stated,

             We got our proof in a couple of different ways. We got
             our proof from, as it turns out, Kenneth Willis. This
             wasn’t something that we had coming into the trial
             because Kenneth Willis never made a statement. Kenneth
             Willis never called the police.

(Video Record (VR) 2/19/19; 1:15:40.) The Commonwealth went on to say,

             And this is important, as it pertains to the law, because
             when he ran away, he knew what he was running from.

                                         -11-
             He knew what he had done. And he knew that he couldn’t
             go to the police. That goes to his mindset, and that’s
             something important.

(VR 2/19/19; 1:18:30.) And, finally, the Commonwealth told the jury, “He hadn’t

told that story before.” (VR 2/19/19; 1:19:00.) Willis’s counsel finally objected

and requested the circuit court to admonish the jury. The circuit court sustained

the objection and instructed the Commonwealth to not make any more comments

about Willis’s lack of statement, but it did not admonish the jury.

             Willis argues the circuit court erred by failing to give an admonition.

A circuit court’s failure to give a warranted admonition constitutes error, but it

may be deemed harmless if there is no reasonable likelihood the jury was swayed

by the error. Commonwealth v. Tramble, 409 S.W.3d 333, 339 (Ky. 2013). We

conclude the circuit court’s decision not to admonish the jury was harmless error.

             As in Hunt v. Commonwealth, “examination of the [prosecution’s

closing argument] discloses that the prosecutor came nowhere near making a direct

comment on any invocation by [the defendant] of his right to remain silent . . . .”

304 S.W.3d 15, 36 (Ky. 2009). Recently, our Supreme Court quoted Hunt, stating

             it is clear that not every isolated instance referring to post-
             arrest silence will be reversible error. It is only reversible
             error where post-arrest silence is deliberately used to
             impeach an explanation subsequently offered at trial or
             where there is a similar reason to believe the defendant has
             been prejudiced by reference to the exercise of his
             constitutional right. The usual situation where reversal


                                          -12-
             occurs is where the prosecutor has repeated and
             emphasized post-arrest silence as a prosecutorial tool.

Conley v. Commonwealth, 599 S.W.3d 756, 777 (Ky. 2019) (quoting Hunt, 304
S.W.3d at 36). We cannot conclude that what occurred in the closing argument in

this case was of any degree more prejudicial than in Hunt. Nor are we prepared to

say the prosecutor intended his statements to focus the jury’s attention on Willis’s

post-arrest silence “as a prosecutorial tool.”

             Under the circumstances of this case, we conclude that the circuit

court’s failure to admonish the jury was harmless error.

Dismiss Indictment

             On July 18, 2016, the detective in this case testified before the grand

jury. In his testimony, the detective stated, “Through investigative efforts and

witnesses on scene, it was determined that Kenneth Dwayne Willis shot her

[Spriggs] after an argument over an alleged drug theft.” (VR 1/29/2019; 9:29:53.)

Ultimately, the grand jury indicted Willis for murder. Willis believes the

indictment should be dismissed because the detective failed to tell the grand jury

(1) the shooting was an accident; (2) he had Wells help him put Spriggs in the car;

and (3) he drove her to the hospital as fast as he could.

             A failure to dismiss an indictment is reviewed under an abuse of

discretion standard. Commonwealth v. Baker, 11 S.W.3d 585, 591 (Ky. App.

2000). We do not believe the circuit court abused its discretion.

                                         -13-
              For Willis to succeed in dismissing his indictment, he must

demonstrate that there was a flagrant abuse of the grand jury process which

resulted in actual prejudice. Commonwealth v. Hill, 228 S.W.3d 15, 17 (Ky. App.

2007). Where it is alleged the testimony is misleading, it must have resulted in

both “actual prejudice and deprived the grand jury of autonomous and unbiased

judgment.” Baker, 11 S.W.3d at 588 (citation omitted). Given the facts of this

case, it was not prejudicial that the detective failed to state Willis’s defense that the

shooting was an accident and he tried to rectify the situation by driving Spriggs to

the hospital before abandoning her there. Therefore, the circuit court did not abuse

its discretion.

                                   CONCLUSION

              For the foregoing reasons, we affirm the Jefferson Circuit Court’s

April 18, 2019 Judgment of Conviction and Sentence of Kenneth Dwayne Willis.

              ALL CONCUR.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Euva D. May                                 Daniel Cameron
 Louisville, Kentucky                        Attorney General of Kentucky

                                             Mark D. Barry
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                          -14-